UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ____________

                                  No. 11-4471
                                 _____________

               IN RE THE HONORABLE LEON A. KENDALL,
                                                Petitioner
                            ____________

                   On Writ of Certiorari to the Supreme Court
                              of the Virgin Islands
                     Supreme Court Misc. No. 2009-0025

                           Argued December 6, 2012

           Before: SMITH, HARDIMAN, and ROTH, Circuit Judges

                              (Filed: April 3, 2013)

                            ____________________

                                   ORDER
                            ____________________

       The opinion of this Court filed on April 3, 2013 is AMENDED on page 25
as follows: The year in the citation to In re Judicial Misconduct, 632 F.3d 1289,
1289 (9th Cir. Jud. Counc. 2001) (Kozinksi, C.J., sitting alone), which appears on
page 25, is amended to read “2011.”
                                       By the Court:

                                     /s/ D. Brooks Smith
                                     U.S. Circuit Judge
DATED: April 16, 2013
NMR/cc: Howard M. Cooper, Esq.
         Joshua C. Gillette, Esq.
         Julie E. Green, Esq.
         Samuel H. Hall, Esq.
         Lawrence S. Lustberg, Esq.